DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Foreign priority is not claimed for this application.
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 06/18/2019, 12/24/2019, and 04/14/2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.
Election/Restrictions
Claims 12-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected smart controller for a water heating appliance, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 10/19/2021.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mulller et al. (Pub. No. US 2015/0127260 A1) hereafter referred to as Mulller.

Regarding claim 1, Mulller discloses:
an antenna for use with a smart controller for an appliance (See Fig. 3 depicted below; also [0012] – FIG. 4 shows a circuit board of a light fixture that includes a memory metal antenna electrically connected to the circuit board), comprising: 

    PNG
    media_image1.png
    471
    427
    media_image1.png
    Greyscale

a length of memory metal (See Mulller [0035]  – extended antenna includes a single strand of memory metal. For at least some embodiments, the extended antenna includes multiple strands, and other memory metal antenna configurations), 
wherein the antenna is configured to maintain the length while undisturbed (See Mulller [0035] – the extended antenna is functional to deform from an operational position during shipping 
deform while under external stress (See Mulller [0035] – the extended antenna is functional to deform from an operational position during shipping of the building control sensor unit, and spring back to the operational position when deployed for operation; See Fig. 4 compressive force), and 
return to or near to the length after deformation (See Mulller [0035] – the extended antenna is functional to deform from an operational position during shipping of the building control sensor unit, and spring back to the operational position when deployed for operation); and 
wherein one end of the length of memory metal is in operative communication with a communication circuit associated with the smart controller (See Mulller [0031] – FIG. 4 shows a circuit board 400 of a building control sensor unit that includes a memory metal antenna 440 electrically connected to the circuit board 400).

Regarding claim 2, Mulller discloses:
further comprising two or more lengths of memory metal (See Mulller [0035]  – extended antenna includes a single strand of memory metal. For at least some embodiments, the extended antenna includes multiple strands, and other memory metal antenna configurations).

Regarding claim 3, Mulller discloses:
wherein the length of memory metal is formed from an alloy of titanium and nickel (See Mulller [0035]  – memory metal of the extended antenna includes a Nickel Titanium alloy).

Regarding claim 4, Mulller discloses:
Mulller [0035] – memory metal of the extended antenna includes a Nickel Titanium alloy also known as Nitinol or NiTi).

Regarding claim 5, Mulller discloses:
wherein the length of memory metal has a diameter of between about 0.05 and about 0.15 millimeters (See Mulller [0035] – strand of memory metal comprises a diameter of approximately 0.1 Millimeter. For an embodiment, the memory metal comprises a diameter of approximately 0.1 Millimeter, plus or minus approximately 0.05 Millimeters).

Regarding claim 6, Mulller discloses:
wherein the length of memory metal has a diameter of about 0.09 millimeters (See Mulller [0035] – strand of memory metal comprises a diameter of approximately 0.1 Millimeter. For an embodiment, the memory metal comprises a diameter of approximately 0.1 Millimeter, plus or minus approximately 0.05 Millimeters).

Regarding claim 7, Mulller discloses:
wherein the one end of the length of memory metal is soldered or welded to a portion of the communication circuit (See Mulller [0031] – building control sensor unit that includes a memory metal antenna 440 electrically connected to the circuit board 400).

Regarding claim 8, Mulller discloses:
wherein the antenna is in communication with communication circuit via a transmission line (See Mulller [0034] – electrically connected to, for example, a conductive trace 410 of the circuit 

Regarding claim 9, Mulller discloses:
further comprising a coating on the length of memory metal (See Mulller [0032] – conductive receiving unit interface 420 is realized by compressing the conductive receiving unit interface 420 around the memory metal antenna 420).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Mulller et al. (Pub. No. US 2015/0127260 A1) hereafter referred to as Mulller, and further in view of Degner et al. (Pub. No. US 2009/0251373 A1) hereafter referred to as Degner.

Regarding claim 10, Mulller does not specifically teach:
wherein the coating comprises an elastomeric coating,
However, Degner teaches:
wherein the coating comprises an elastomeric coating (See Degner [0050] – antenna structure 27 may be formed from a shape memory alloy, a suitably elastic material, a superelastic material such as a nickel-titanium alloy (e.g., Nitinol.RTM.), or any other suitable material; [0072] – Overmold 58 may be formed of any suitable material such as plastic).
Degner [0072] – Overmold 58 may enhance the visual appearance of antenna structure 26 and may provide antenna structure 26 with structural integrity.

Regarding claim 11, Mulller does not specifically teach:
wherein the coating is a non-conductive paint coating,
However, Degner teaches:
wherein the coating is a non-conductive paint coating (See Degner [0050] – antenna structure 27 may be formed from a shape memory alloy, a suitably elastic material, a superelastic material such as a nickel-titanium alloy (e.g., Nitinol.RTM.), or any other suitable material; [0072] – Overmold 58 may be formed of any suitable material such as plastic).
It would be obvious to one of ordinary skill in the art at the time of filing to combine the teachings of the references to incorporate coatings for the nickel-titanium memory metal antennas.  Motivation stems from the desire to protect the antenna from the environment and improve the appearance of the device.  See also Degner [0072] – Overmold 58 may enhance the visual appearance of antenna structure 26 and may provide antenna structure 26 with structural integrity.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREA J LINDGREN BALTZELL whose telephone number is (571)272-5918. The examiner can normally be reached 9am - 6pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dameon Levi can be reached on 5712722105. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. 





/ANDREA LINDGREN BALTZELL/Primary Examiner, Art Unit 2845